Name: Council Regulation (EC) NoÃ 1257/2008 of 4Ã December 2008 amending Regulation (EC) NoÃ 1579/2007 fixing the fishing opportunities and the conditions relating thereto for certain fish stocks and groups of fish stocks applicable in the Black Sea for 2008
 Type: Regulation
 Subject Matter: natural environment;  fisheries
 Date Published: nan

 17.12.2008 EN Official Journal of the European Union L 338/1 COUNCIL REGULATION (EC) No 1257/2008 of 4 December 2008 amending Regulation (EC) No 1579/2007 fixing the fishing opportunities and the conditions relating thereto for certain fish stocks and groups of fish stocks applicable in the Black Sea for 2008 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the common fisheries policy (1), and in particular Article 20 thereof, Having regard to Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas (2), and in particular Article 2 thereof, Having regard to the proposal from the Commission, Whereas: (1) Regulation (EC) No 1579/2007 (3) fixes the fishing opportunities and the conditions relating thereto for certain fish stocks and groups of fish stocks applicable in the Black Sea for 2008. (2) While Regulation (EC) No 1579/2007 provides that Article 3 of Regulation (EC) No 847/96 shall not apply to the quota for turbot in the Black Sea for 2008, the current stock situation of the turbot stock would permit such application. (3) Regulation (EC) No 1579/2007 should therefore be amended accordingly. (4) In view of the urgency of the matter and taking into account that the quota year 2008 will soon be finished, this Regulation should enter into force on the day of its publication in the Official Journal of the European Union. (5) On grounds of urgency of the matter, it is also imperative to grant an exception to the six-week period referred to in paragraph I (3) of the Protocol on the role of national parliaments in the European Union, annexed to the Treaty on European Union and to the Treaties establishing the European Communities, HAS ADOPTED THIS REGULATION: Article 1 Amendment to Regulation (EC) No 1579/2007 In the entry Turbot in Annex I to Regulation (EC) No 1579/2007, the words Article 3 of Regulation (EC) No 847/96 does not apply shall be replaced by the words Article 3 of Regulation (EC) No 847/96 applies. Article 2 Entry into force This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 December 2008. For the Council The President N. KOSCIUSKO-MORIZET (1) OJ L 358, 31.12.2002, p. 59. (2) OJ L 115, 9.5.1996, p. 3. (3) OJ L 346, 29.12.2007, p. 1.